 

Exhibit 10.1

ALLIANCE FINANCIAL CORPORATION

2010 RESTRICTED STOCK PLAN

RESTRICTED STOCK AWARD NOTICE

 

 

  

 

Name of Award Recipient    Employee Number

 

Street Address

 

  

 

  

 

City    State    ZIP Code

This Restricted Stock Award Notice is intended to set forth the terms and
conditions on which an Award has been granted under the Alliance Financial
Corporation 2010 Restricted Stock Plan. Set forth below are the specific terms
and conditions applicable to this Award. Attached as Exhibit A are its general
terms and conditions.

 

Restricted Stock Award

   (A)      (B)      (C)      (D)      (E)  

Effective Date

              

Class of Shares*

              

No. of Awarded Shares*

              

Vesting Date*

              

 

* Subject to adjustment as provided in the Plan and the General Terms and
Conditions.

By signing where indicated below, Alliance Financial Corporation (the “Company”)
grants this Award upon the specified terms and conditions, and the Award
Recipient acknowledges receipt of this Restricted Stock Award Notice, including
Exhibit A, and agrees to observe and be bound by the terms and conditions set
forth herein.

 

 

    

 

ALLIANCE FINANCIAL CORPORATION     

AWARD RECIPIENT

Name:      Title:     

 

 

Instructions: This page should be completed by or on behalf of the Compensation
Committee. Any blank space intentionally left blank should be crossed out. An
Award consists of shares granted with uniform terms and conditions. Where shares
granted under an Award are awarded on the same date with varying terms and
conditions (for example, varying vesting dates), the awards should be recorded
as a series of grants each with its own uniform terms and conditions.



--------------------------------------------------------------------------------

 

ALLIANCE FINANCIAL CORPORATION

2010 RESTRICTED STOCK PLAN

RESTRICTED STOCK AWARD

General Terms and Conditions

Section 1. Size and Type of Award. The shares of Common Stock, par value $1.00
per share, of Alliance Financial Corporation (“Shares”) covered by this Award
(“Awarded Shares”) are listed on this Restricted Stock Award Notice. The Awarded
Shares will be held by the transfer agent for Shares of the Company or by such
other entity designated by the Committee in a restricted account on your behalf
until such time as the Awarded Shares vest pursuant to this Award Notice. You
will be subject to income tax on the Awarded Shares as and when they become
vested.

Section 2. Vesting.

(a) Vesting Dates. The Vesting Dates for your Awarded Shares are specified on
this Award Notice. On each Vesting Date, you will obtain unrestricted ownership
of the Awarded Shares that vest on that Vesting Date.

(b) Forfeiture and Clawback. If you terminate service with the Company prior to
a Vesting Date, you will forfeit any Awarded Shares that are scheduled to vest
on that date. When you forfeit Awarded Shares, all of your interest in the
Awarded Shares will be canceled and any evidence of ownership that was provided
for you will be returned to the Compensation Committee, the Company or any agent
thereof, as applicable, to be used for future awards to others. You agree to
take any action and execute and deliver any document that the Company requests
to effect the return of your unvested Awarded Shares. In the event you do not
cooperate with the Company in this regard, you hereby appoint and designate the
Company as your attorney-in-fact for the purpose of taking any action and
signing any document, in your name, which the Company determines is necessary to
enforce the forfeiture.

Any Awarded Shares vested to you in the prior twenty-four (24) months by the
Company shall be subject to repayment within thirty (30) days upon the request
of the Company in the event that the amount or value of such Award Shares is
shown to be directly attributable to materially misleading financial statements;
provided, however, that in order for this clawback to be applicable you must
have prepared such materially misleading financial statements or contributed
materially misleading data which was then incorporated into such materially
misleading financial statements. If an overpayment of incentive compensation
results from a restatement of financial statements, the Company’s Board of
Directors shall have the discretion to consider the overpayment in awarding
future incentive compensation to you without regard to your role with respect to
the financial statements which are restated.

(c) Accelerated Vesting. All of your Awarded Shares that have not previously
vested will become fully vested immediately, and without any further action on
your part, in the event of your death, Disability (as defined in the Plan), or
in the event a Change of Control (as defined in the Plan). You may designate a
Beneficiary to receive any Awarded Shares that vest upon your death using the
Beneficiary Designation attached as Appendix A.

(d) Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or emeritus director of the Company or its affiliates.

Section 3. Dividends. You will receive any dividends declared by the Company
with a record date that is after the Effective Date specified in this Award
Notice but they will be paid to you by, and will be taxable in the same manner
as other compensation paid to you by, the Company; by signing this Award Notice
and accepting its terms, you direct the Company or any agent thereof, as
applicable, to remit to the Company for payment to you any dividends that any of
them may receive as the record holder of your unvested Awarded Shares.

Section 4. Voting Rights. You shall have the right to control all voting rights
relating to all unvested Awarded Shares. You will receive proxy materials for
voting in the same manner as other shareholders with Shares.

Section 5. Amendment. This Award Notice may be amended, in whole or in part and
in any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between you and the Company; provided,
however, that this Award Notice may be unilaterally amended by the Company to
the extent required to comply with applicable law.

Section 6: Plan Provisions Control. This Award Notice, and the rights and
obligations created hereunder, shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Award Notice, the terms of the Plan, which
are incorporated herein by reference, shall control.



--------------------------------------------------------------------------------

 

APPENDIX A TO RESTRICTED STOCK AWARD NOTICE

ALLIANCE FINANCIAL CORPORATION

2010 RESTRICTED STOCK PLAN

Beneficiary Designation Form

GENERAL

 

INFORMATION   Use this form to designate the Beneficiary(ies) who will receive
Shares available for distribution at the time of your death.

 

Name of      Award      Recipient  

 

  

 

BENEFICIARY

DESIGNATION

   Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately

A. PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:

 

Name

  

Address

  

Relationship

  

Date of Birth

  

Share

                %                              %                              %
              

B CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death with respect to all
outstanding Awarded Shares:

 

Name

  

Address

  

Relationship

  

Date of Birth

  

Share

                %                              %                              %
              

 

S

I

G

N

 

H

E

R

E

   I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Alliance Financial
Corporation prior to my death, and that it is subject to all of the terms and
conditions of the Plan. I also understand that an effective beneficiary
designation revokes my prior designations(s) with respect to all outstanding
Awarded Shares.     

 

  

 

       

Your Signature

  

Date

  

 

    Internal Use Only    

 

This Beneficiary Designation was received by the Corporate Secretary of Alliance
Financial Corporation on the date indicated.    Comments By  

 

   

 

     Authorized Signature     Date   